In an action to recover damages for respondent’s alleged misrepresentation of the rentals payable by tenants in certain realty purchased by appellant, the appeal is from an order denying appellant’s motion to serve an amended complaint. Order reversed, with $10 costs and disbursements, and motion granted. The amended complaint is to be served within 10 days after the entry of the order hereon. In our opinion, appellant’s attempt at amendment, designed merely to change the alleged valuations of the property upon which its damages were calculated, worked no prejudice upon respondent. The merits and legal sufficiency of the proposed amended complaint should be left to the subsequent course of this action (Coron v. Lindes, 259' App. Div. 924; Cohen v. Dana, 273 App. Div. 1017 f B endow Holding Corp. v. Bodmer, 245 App. Div. 723). Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.